Title: To George Washington from Robert Adam, 16 September 1773
From: Adam, Robert
To: Washington, George



Sir
Septr 16th 1773

The Pall or Black Cloath that was sent down to you on a late Occation Mr Carlyle Informs me was Originally your property, but as we are yet unprovided with one in town we must request the favour of you to send it by the bearer—Our Friend and Accquantance Mr Joseph Wattson Departed this life last night about Eleven oClock of a Bloody Flux, he neglectd himself much in the begining of the dissorder & only begin to think seriously of it when too late—We have in generall been very Sickly but most people are now on the mending hand. I am Respectfully Your Most Humb: Servt

Robert Adam


he is to be intered this Evening about 5 oClock.

